105 N.J. Super. 347 (1969)
252 A.2d 224
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
WALTER D. KINSLEY, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued April 14, 1969.
Decided April 30, 1969.
Before Judges SULLIVAN, FOLEY and LEWIS.
Mr. Martin A. Herman argued the cause for appellant.
Mr. Joseph P. Schiappa, Deputy Attorney General, argued the cause for respondent (Mr. Arthur J. Sills, Attorney General of New Jersey, attorney; Mr. Stephen Skillman, Deputy Attorney General, of counsel).
PER CURIAM.
The Gloucester County Court adjudged defendant guilty of violating N.J.S.A. 23:5-28. That section proscribes the pollution of water by permitting deleterious or poisonous substances to be turned into or allowed to run into any of the waters of this State in quantities sufficient to destroy life or disturb the habits of fish or birds inhabiting the same. The statutory fine of $500 for the first offense was imposed. Defendant appeals.
We affirm substantially for the reasons set forth in the opinion of Judge Kramer for the County Court, whose opinion is reported in 103 N.J. Super. 190 (Cty. Ct. 1968).
SULLIVAN, S.J.A.D. (concurring)
Defendant has not raised the defense of double jeopardy (he was found not guilty of the charge in the municipal court). See Dept. of Conservation & Economic Development v. Scipio, 88 N.J. Super. 315 (App. Div. 1965), certification denied 45 N.J. 598 (1965). On this basis I vote to affirm.